People v Switzer (2019 NY Slip Op 04624)





People v Switzer


2019 NY Slip Op 04624


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

PRESENT: PERADOTTO, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed June 7, 2019.) 


MOTION NO. (164/05) KA 01-01500.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vBENJAMIN SWITZER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.